     Case 1:18-cv-04910-ALC-GWG Document 225 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    07/20/2021

 EDGARDO DIAZ, Individually and on Behalf
 of All Others Similarly Situated,

                                Plaintiff,                     18-CV-4910 (ALC) (GWG)
                      -against-                                ORDER
 NEW YORK PAVING INC.,

                                  Defendant.

ANDREW L. CARTER, JR., United States District Judge:

       The Court is in receipt of the parties’ letters regarding Defendant’s request for a pre-

motion conference in connection with Defendant’s anticipated motion to dismiss Opt-In

Plaintiffs Smith and Oliver. ECF Nos. 219, 224. The Court is also in receipt of the parties’ letters

regarding Plaintiff’s request for a pre-motion conference in connection with Plaintiff’s

anticipated motion for Rule 23 Class Certification and Defendant’s request for a pre-motion

conference in connection with Defendant’s anticipated motion for Collective Decertification.

ECF Nos. 220, 223. Upon review of the submissions, the Court denies the parties’ requests for a

pre-motion conference. The parties are hereby GRANTED leave to file their respective Rule 23

Class Certification and Collective Decertification motions on the following schedule:

                       •   Opening brief: September 20, 2021
                       •   Opposition brief: November 19, 2021
                       •   Reply brief: December 20, 2021

       Defendant is hereby DENIED leave to file a motion to dismiss Opt-In Plaintiffs Smith

and Oliver without prejudice to renewal once the Court has decided the Rule 23 Class

Certification and Collective Decertification motions.
    Case 1:18-cv-04910-ALC-GWG Document 225 Filed 07/20/21 Page 2 of 2




SO ORDERED.

Dated:     July 20, 2021
           New York, New York
                                  ____________________________________
                                        ANDREW L. CARTER, JR.
                                        United States District Judge
